United States Court of Appeals
                                                                                Fifth Circuit
                                                                                F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                                  April 8, 2003
                               FOR THE FIFTH CIRCUIT                         Charles R. Fulbruge III
                                                                                     Clerk


                                    No. 02-50960
                                  Summary Calendar



      JAMES R. DUNBAR,

                                                      Plaintiff-Appellant,

                                         versus

      JO ANNE B. BARNHART, COMMISSIONER
      OF SOCIAL SECURITY,

                                                      Defendant-Appellee.


                  Appeal from the United States District Court for
                           the Western District of Texas
          _______________________________________________________


Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:

      We affirm for the following reasons:

      1. We essentially agree with the analysis offered in the magistrate judge’s

memorandum and recommendation and the district court’s order accepting the

magistrate’s recommendation.

      2. The Commissioner’s decision that appellant Dunbar was not disabled is
supported by substantial evidence. The Commissioner applied the proper legal standards

in making this determination.

       3. We do not understand Watson v. Barnhart, 288 F.3d 212 (5th Cir. 2002), to

require an explicit finding in every case that the claimant can not only engage in

substantial gainful activity but maintain that employment as well. Here, the

administrative law judge (ALJ) concluded that Dunbar was not disabled based on a

determination of his residual functional capacity, or RFC. The ALJ cited the regulation

describing RFC, 20 C.F.R. § 404.1545 (2002), as well as a Social Security Ruling, SSR

96-8p (1996), both of which make clear that RFC is a measure of the claimant’s capacity

to perform work “on a regular and continuing basis.” The ALJ further found, after

hearing the testimony of a vocational expert, that Dunbar “was capable of making a

successful adjustment to work that exists in significant numbers in the national

economy.” In these circumstances, and absent evidence that a claimant’s ability to

maintain employment would be compromised despite his ability to perform employment

as an initial matter, or an indication that the ALJ did not appreciate that an ability to

perform work on a regular and continuing basis is inherent in the definition of RFC, we

do not read Watson to require a specific finding that the claimant can maintain

employment. See Frank v. Barnhart, 2003 WL 1534379, at *1 (5th Cir. March 25, 2003)

(on petition for rehearing) (“Watson requires a situation in which, by its nature, the

claimant’s physical ailment waxes and wanes in its manifestation of disabling

symptoms.”).

                                              2
       4. The ALJ did not err in failing to consider Dunbar’s cardiac condition. The ALJ

did consider this condition but properly held that it was not disabling. The ALJ noted

that Dunbar had suffered an infarction, but that medical evidence indicated that this event

was due to blood loss on one occasion, and that a cardiac specialist had released Dunbar

to return to his usual work shortly thereafter.

       5. The ALJ did not err in discounting Dunbar’s subjective complaints of pain as

inconsistent with other evidence in the record, including the findings of physicians. “The

ALJ must consider subjective evidence of pain, but it is within his discretion to determine

the pain’s disabling nature.” Wren v. Sullivan, 925 F.2d 123, 128 (5th Cir. 1991)

(citation omitted).

       AFFIRMED.




                                              3